J-S53023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL ALEXANDER                          :
                                               :
                       Appellant               :   No. 543 EDA 2020

       Appeal from the Judgment of Sentence Entered November 15, 2019
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0001033-2019


BEFORE:      SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                         FILED: FEBRUARY 22, 2021

        Michael Alexander appeals from the judgment of sentence, entered in

the Court of Common Pleas of Lehigh County, following his convictions for

stalking1 and harassment.2 After careful review, we affirm.

        The trial court set forth the facts of the case as follows:

        [T.B.], the victim, met [Alexander] through an online dating
        [service] called Plenty of Fish (POF) in January of 2018 and they
        became romantically involved.         [T.B.] is a mental health
        technician at Lehigh Valley Hospital - Muhlenberg campus. At all
        times relevant to this case, [T.B.] worked in the Behavioral Health
        building [and] was a nursing student attending Northampton
        Community [C]ollege. [T.B.] lived in Easton with her ten-year-old
        son. The [child]’s [father] is Robert Cherry-Alexander[,] who has
        no relationship to the [d]efendant.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 2709.1(a)(1).

2   18 Pa.C.S.A. § 2709(a)(4).
J-S53023-20


     Initially, [T.B.] communicated with [Alexander] electronically
     through [POF] and through video chat. Sometime in February or
     March of 2018, she first met [Alexander] in-person in Pottstown[,]
     where he resided. Depending on her work and school schedule,
     [T.B.] would visit [Alexander] in Pottstown a couple of times
     [each] month. In June of 2018[,] they briefly stopped talking, but
     resumed their relationship at the end of July [of 2018]. [T.B.]
     described [Alexander] as charming, but as time went on[,] she
     began to notice a change in [his] behavior. In early October [of
     2018,] an incident occurred while [T.B.] was visiting [Alexander]
     that changed their relationship.

     [On] September [30, 2018], [T.B.] went to see [Alexander] at his
     residence in Pottstown. [O]n October 1, 2018, [Alexander]
     wanted a sexual favor. [T.B] had to leave for school or she would
     be late. [T.B.] rejected [Alexander’s] advances and he became
     angry. [Alexander] began to throw things around his apartment,
     pinned [T.B.] to the floor, and threatened to throw her [o]ut of his
     fifth[-]story window. [T.B.] testified that she was eventually able
     to get away. After the incident, she informed [Alexander] on
     multiple occasions not to contact her.

     Shortly after the [October 1, 2018] incident, [T.B.] received
     messages from [Alexander] including voicemails to her phone and
     photos on Facebook. [T.B.] construed the voicemails and photos
     as threats and contacted police. On October 9, 2018, [T.B.]
     obtained a temporary Protection from Abuse Order (PFA) in
     Northampton County. A final PFA was issued for a period of 3
     years on November 9[,] 2018. [However], [Alexander] was not
     properly served with the final PFA until his arrest in February of
     2019. [Alexander] testified that he was aware of the temporary
     order and made reference to the no[-]contact orders in his
     messages with the victim.

     Nevertheless, [Alexander] continued to contact [T.B.] in spite of
     the no[-]contact order. By December of 2018, [Alexander] had
     reached out to [T.B.] on multiple occasions.          [Alexander]
     deviously created different Facebook profiles to contact [T.B.]
     through [the] Facebook Messenger Service. This service allowed
     [Alexander] to hide his identity and send messages through
     fictitious profiles that he created. However, [T.B.] testified that
     she realized it was [Alexander] attempting [to] contact her when
     she opened the message. [T.B.] admitted she responded to some
     messages in an attempt to be civil or reinforce that she did not
     want contact with [Alexander].

                                    -2-
J-S53023-20


     The fake profiles [Alexander] used to contact [T.B.] were
     extensively reviewed by [T.B.] during trial. First, [T.B.] discussed
     threats from profile “Alan Shooter.” [T.B.] testified that she was
     concerned for her safety and that of her family. [T.B.] also
     received concerning messages from Facebook profile “Alex Ryan.”
     Finally, [T.B.] discussed messages from a deleted profile name.
     [T.B.] knew the fake profiles were [Alexander,] as the content
     related to their relationship. For instance, [Alexander] directly
     informed [T.B.,] “it’s Michael[,]” [and sent a] message[ saying]
     “stop blocking me[.]” [He also] threaten[ed] that [T.B.] was
     “getting a visit, soon anyway” [and said] “call me, I’m on a
     rampage.”

     During the course of the trial, [T.B] and [] Cherry-Alexander[]
     testified that they were disturbed by the nature and extent of the
     messages. [] Cherry-Alexander and [T.B] had been separated for
     approximately five years. [] Cherry-Alexander began receiving
     text messages from [Alexander] that disturbed him. [Alexander]
     threatened to “to slice [T.B.’s] [] face open,” [and] made
     reference to harming Cherry-Alexander and kidnaping [his and
     T.B.’s] child. In response, at some point, [] Cherry-Alexander
     moved in with [T.B.] out of concern for her and their child’s safety.
     [Alexander’s] conduct escalated. He sent [T.B.] photographs of
     her apartment building, her family members, and firearms. In
     February of 2019, [Alexander] attempted to surprise [T.B.] at
     work.

     On February 27, 2019, around 7 a.m.[, at the time when T.B.’s
     work shift usually ended, Alexander] went to [Lehigh Valley
     Hospital] and [] sent [T.B.] two videos which depicted him [there
     on the Muhlenberg campus.] Fortunately, [T.B.] was not on site.
     When [T.B.] arrived at work later that evening[,] she reported the
     incident to hospital security and police were contacted.

     [Alexander] also attempted to find out more information on how
     to access the Behavioral Health Unit where [T.B.] worked.
     [Alexander] first placed a call[,] which was recorded through
     hospital standard procedures[, in which he] inquired about nurse
     shift changes in an effort to discover when he would have an
     opportunity to catch [T.B.]. [Alexander] placed [an] additional
     call[] and eventually spoke with Linda McCarthy, an administrative
     partner, who testified that [her phone] conversation [with
     Alexander] was especially concerning to her.




                                     -3-
J-S53023-20


     On February 27, 2019, police obtained a warrant to arrest
     [Alexander] for stalking and harassment. [Police took Alexander]
     into custody in Pottstown, Pennsylvania. During [Alexander’s]
     transport[,]    he    made     several    unsolicited  comments
     acknowledging that he was aware of the PFA order, he was going
     to grind [T.B.] up in court, and that he needed to correct [T.B]’s
     behaviors. An audio and video recording of the transport was
     played for the [c]ourt.

     [Alexander] took the stand to testify in his defense. [He] first
     attempted to explain to the [c]ourt that he had a specific purpose
     in visiting [T.B.] when he went to [Lehigh Valley H]ospital[ on
     February 27, 2019]. [Alexander] informed the [c]ourt he was
     agitated with [T.B.] and wanted to see her “to get things
     established.” According to Alexander, [T.B] was not contacting
     him back, yet [he also testified that] she was contacting him
     regardless of the PFA. [Alexander] testified that[,] although he
     knew about the temporary PFA order[,] he was never served
     notice of the final order.

     [Alexander] further attempted to explain his understanding of the
     issues in the case. [Alexander] took particular issue with what he
     deemed to be “[T.B.]’s lies.” [T.B.] was living with [Cherry-
     Alexander,] unbeknownst to [Alexander]. The time[-]frame of
     these events is not clear. [Alexander] thought that [T.B.] was a
     “good girl” but he wasn’t aware of “these flaws about her.”
     [Alexander] testified that [T.B.] “basically turned her back on a
     good guy, and [he] was the good guy in the picture trying to help
     her.” [Alexander] stated he had every right to be upset with
     [T.B.]. [Alexander] took [T.B.] in, gave her a chance, and thought
     maybe he could “change her.”

     Cross-examination further exemplified the factual inconsistences
     raised by [Alexander]. First, [he] admitted that he was never
     invited to [T.B.’s] residence[.] However, [Alexander] testified
     that [T.B.] wanted him to live with her.              [Alexander]
     acknowledged that [T.B.] never introduced her [child] to him but
     specified that she wanted him closer to be in her [child]’s life.
     [Alexander] stated that he never laid hands on [T.B.], particularly
     during the [October 1, 2018] incident at his apartment, but then
     admitted she was injured after he had “pinned—put her on the
     floor.” [Alexander] testified that he never threatened to throw
     [T.B.] out the window[,] but then admitted he told [] Cherry-
     Alexander that he should have thrown her out the window.


                                    -4-
J-S53023-20


       [Alexander]     did not deny or dispute any of the evidence.
       [Alexander]    admitted all of his behavior[; he] acknowledged that
       he sent the    messages, made the phone calls, and attempted to
       catch [T.B.]   at work.

Trial Court Opinion, 1/22/20, at 3-8 (internal citations, subheadings, and

footnotes omitted).

       At the conclusion of trial, the court convicted Alexander of stalking and

harassment, and granted Alexander’s motion for judgment of acquittal on the

terroristic threats case.3       On November 15, 2019, the court sentenced

Alexander to 2½ to 5 years’ incarceration for stalking, with no further penalty

for harassment.       On November 25, 2019, Alexander filed a timely post-

sentence motion, which the court denied on January 22, 2020. Alexander filed

a notice of appeal on February 13, 2020; both he and the trial court have

complied with Pa.R.A.P. 1925.


____________________________________________


3When dismissing the terroristic threats charge against Alexander, the court
noted that it was not for Alexander’s lack of threats against T.B. or Cherry-
Alexander, but rather, was due to a deficiency in the Commonwealth’s
charging document:

       Well, frankly, I think it’s an unfortunate situation of an information
       that is crafted with a very narrow allegation. Do I think that
       threats have been conveyed to [T.B.]? Yes, I do, from the
       testimony that I’ve heard so far. I think that they’ve been
       communicated to her directly, as well as to [Cherry-Alexander]. I
       just don’t think that these are the ones that win the day. So given
       the fact that the information specifically refers to the
       communications in the police vehicle, I’m going to grant
       [Alexander’s] motion, and [] dismiss [the terroristic threats
       charge].

N.T. Nonjury Trial, 10/2/19, at 191.


                                           -5-
J-S53023-20



      On appeal, Alexander raises the following issues for our review:

      1. Was the verdict against the weight of all the evidence in
         regards to the proof of whether or not [Alexander had] the
         necessary criminal intent to commit the crime of stalking?

      2. Whether the [trial] court abused its discretion in imposing a
         manifestly excessive and unreasonable sentence for the
         stalking charge[,] which is at the statutory maximum limit[,]
         when the court failed to consider any significant mitigating
         factors, failed to [] apply and review any of the necessary
         factors as set forth in 42 Pa.C.S.A. § 9721(b) and 42 Pa.C.S.A.
         §[§] 9781(c) and (d) or otherwise failed to set forth
         appropriate reasons for its deviation from the standard
         ranges[,] and sentenced [Alexander] based upon the court’s
         perceived belief as to the seriousness of the crime and factors
         that were already considered in the calculation of the
         appropriate sentencing guidelines?

Appellant’s Brief, at 7-8 (unnecessary capitalization omitted).

      Alexander first challenges the weight of the evidence, claiming that it

“contradicts a determination that he acted intending to put [T.B.] in

reasonable fear of bodily injury or that he intended to cause [her] substantial

emotional distress.” Id. at 12-15. Alexander claims that his actions were not

criminal, but rather, amounted to a “misguided romantic interest in [T.B],

which was undoubtedly questionable and not reciprocated[.]”          Id. at 12.

Indeed, Alexander’s defense at trial was that his actions were justifiable as an

attempt to “rekindle [his] relationship [with T.B.] and straighten out whatever

differences had [come] between them.” Id. at 13. Alexander relies on the

fact that T.B. still responded to his messages, even after the PFA was in effect,

which confirmed his belief that the relationship was still “salvageable.” Id. at

14.


                                      -6-
J-S53023-20



       Our standard of review for a challenge to the weight of the evidence is

well-settled:

       The weight of           the evidence is        exclusively        for
       the finder of fact who is free to believe all, part, or none of
       the evidence and to determine the credibility of the witnesses. An
       appellate court cannot substitute its judgment for that of
       the finder of fact. Thus, we may only reverse the [trial] court’s
       verdict if it is so contrary to the evidence as to shock one’s sense
       of justice. Moreover, where the trial court has ruled on
       the weight claim below, an appellate court’s role is not to consider
       the underlying question of whether the verdict is against
       the weight of the evidence. Rather, appellate review is limited to
       whether the trial court palpably abused its discretion in ruling on
       the weight claim.

       The scope of a trial court’s discretion to address a post-
       verdict weight claim is not whether the court would have decided
       the case in the same way but whether the verdict is so contrary
       to the evidence as to make the award of a new trial imperative to
       give right another opportunity to prevail. Discretion is abused
       when the course pursued represents not merely an error of
       judgment, but where the judgment is manifestly unreasonable or
       where the law is not applied or where the record shows that the
       action is a result of partiality, prejudice, bias or ill will. When the
       record adequately supports the trial court, the trial court has acted
       within the limits of its judicial discretion. Our Supreme Court has
       repeatedly emphasized[ that the trial court’s conviction that the
       verdict was or was not against the weight of the evidence is o]ne
       of the least assailable reasons for granting or denying a new trial.

Commonwealth v. Forbes, 867 A.2d 1268, 289 (Pa. Super. 2005) (internal

citations and quotation marks omitted).4

       The    court    convicted     Alexander   of   stalking   under   subsection

2709.1(a)(1), which defines the offense as follows:


____________________________________________


4 Alexander properly preserved his weight of the evidence claim in his post-
sentence motion. See Pa.R.Crim.P. 607(A).

                                           -7-
J-S53023-20


      A person commits the crime of stalking when the person . . .
      engages in a course of conduct or repeatedly commits acts toward
      another person, including following the person without proper
      authority, under circumstances which demonstrate either an
      intent to place such other person in reasonable fear of bodily
      injury or to cause substantial emotional distress to such other
      person[.]

18 Pa.C.S.A. § 2709.1(a)(1).

      Here, the trial court found that Alexander’s actions amounted to “the

very definition of stalking and harassment.” Trial Court Opinion, 1/22/20, at

10. The court addressed the issue specifically as follows:

      [T.B. testified] credibl[y] and [Alexander] does not deny any of
      the conduct or evidence produced by the Commonwealth.

      The evidence at trial revealed that [Alexander] engaged in a
      course of conduct under circumstances that caused substantial
      emotional distress to [T.B.]. [T.B.] attempted to resolve the
      situation with a [PFA] but [Alexander] ignored [it]. [Alexander]’s
      conduct escalated and [T.B.] testified that she was in fear for her
      safety. Even [Cherry-Alexander] felt the need to intervene and
      moved into the family home.

      [T.B.]’s attempts to placate [Alexander] with a response w[ere]
      surely appropriate gestures [] to keep the peace. [T.B.] testified
      she was attempting to be civil with [Alexander] because she was
      afraid of what he might do. One does not purposely poke the
      tiger.    [Alexander]’s conduct was clearly egregious and
      threatening, and therefore, not a result of a simple give-and-take
      relationship.    [Alexander] followed [T.B.] without proper
      authority, sent her messages and pictures that would [be of]
      concern [to] any recipient, made inappropriate references to her
      family and children, and casually referenced violence through
      threats and firearms.        [T.B.] appropriately sought legal
      intervention[,] which [Alexander] disregarded. The [c]ourt finds
      the fear was certainly reasonable under the circumstances and
      notes that such actions would cause any reasonable person
      substantial emotional distress.

Id. at 9-10 (emphasis in original).



                                      -8-
J-S53023-20



       Here, T.B. was subject to zealous cross-examination, and Alexander

testified in his own defense. The Honorable Kelly L. Banach, sitting as fact-

finder, ultimately believed T.B.’s testimony and disbelieved Alexander’s

defense.    See Commonwealth v. Palo, 24 A.3d 1050, 1055 (Pa. Super.

2011) (“The weight of the evidence is exclusively for the finder of fact, which

is free to believe all, part, or none of the evidence, and to assess the credibility

of the witnesses.”). After our review of the record, we cannot say that the

trial court abused its discretion in determining the verdict was not so contrary

to the evidence as to shock one’s sense of justice.5 See Forbes, supra.

       Moreover, Alexander’s characterization of T.B.’s responses to his

messages as a sign that their relationship was “salvageable” is contradicted

in his own appellate brief, in which he concedes that “[Alexander’s] romantic

interest in [T.B.] . . . was . . . not reciprocated.” Appellant’s Brief, at 12

(emphasis added). Alexander cites no specific messages whatsoever to

support his claim of reciprocal romantic interest, or even minimal acceptance

of Alexander’s violation of the no-contact order contained within the PFA, likely

because there are none. See N.T. Nonjury Trial, 10/2/19, at 66-67 (“Q. Okay.
____________________________________________


5 Our review of the record reveals that Alexander’s messages to T.B. were too
numerous to even estimate reliably. See N.T. Nonjury Trial, 10/2/19, at 40
(“There were so many. I couldn’t screenshot a million messages, I mean, but
I tried to screenshot what I felt was very important to report. . . . I can’t
clearly print out a thousand messages.”). The messages of record can only
be described as a barrage of threats and insults directed at T.B. and her family
members; we agree with the trial court that Alexander’s “messages and
pictures [] would concern any recipient . . . [and T.B.] appropriately sought
legal intervention[,] which [Alexander] disregarded.” Trial Court Opinion,
1/22/20, at 10.

                                           -9-
J-S53023-20



Why did you not choose to screenshot messages that you sent back to []

Alexander? A. Because th[e] messages [in the record] are from the week of

him showing up at my place of employment [in February]. . . . If I did respond

[to any of his messages], it was between December and January.”). Indeed,

the trial court credited T.B.’s testimony that any replies she may have sent

Alexander were an attempt to “placate” him and “keep the peace.” Trial Court

Opinion, 1/22/20, at 10.    Contrary to Alexander’s claims, the trial court’s

credibility determinations are soundly supported by the record.       See N.T.

Nonjury Trial, 10/2/19, at 40 (“Q.        Did you ever respond to any of

[Alexander’s] messages? A. Yes. If I did, [] I was saying things like, [] please

don’t contact me, [] I will have to call the police[.] There were times where I

was making nice because at that point [Alexander] threatened to kidnap my

[child]. He would say things [like: ‘]I know what time your kid gets off the

bus, [] I know when you’re going to class.[’]”); id. at 65 (“Q. Okay. So would

it be fair to say that after October 1, 2018, you responded to [Alexander’s]

messages that were sent via Facebook Messenger? A. Yes. Q. Was there

positive communication contained in your responses? A. The only time I was

ever positive was when I was trying to be civil because I wanted [Alexander]

to stop threatening me and stop threatening my family. Q. Would it be fair

to say you were not trying to rekindle romance after October the 1st? A. No.

That was very clear.”) (emphasis added). Therefore, the trial court acted

within its discretion in denying Alexander’s motion for a new trial on the




                                     - 10 -
J-S53023-20



grounds that the verdict was against the weight of the evidence. See Forbes,

supra.

      Next, Alexander challenges the discretionary aspects of his sentence.

We note that the right to appeal the discretionary aspects of one’s sentence

is not absolute; the jurisdiction of this Court must be properly invoked, which

we evaluate via the following four-part test:

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s brief has
      a fatal defect, see Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code. The determination of
      whether a particular issue raises a substantial question is to be
      evaluated on a case-by-case basis. Generally, however, in order
      to establish a substantial question, the appellant must show
      actions by the sentencing court inconsistent with the Sentencing
      Code or contrary to the fundamental norms underlying the
      sentencing process.

Commonwealth v. Dunphy, 20 A.3d 1215, 1220-21 (Pa. Super. 2011)

(some internal citations, quotations marks, and footnotes omitted).

      Here, Alexander filed a post-sentence motion for reconsideration of his

sentence, followed by a timely notice of appeal to this Court. He has also

included in his brief a concise statement of reasons relied upon for allowance

of appeal with respect to the discretionary aspects of his sentence, pursuant

to Rule 2119(f).   See Appellant’s Brief, at 10.   Accordingly, we must now

determine whether Alexander has raised a substantial question that his

sentence is not appropriate under the Sentencing Code.



                                    - 11 -
J-S53023-20



      We determine whether the appellant has raised a substantial question

on a case-by-case basis. Commonwealth v. Paul, 925 A.2d 825, 828 (Pa.

Super. 2007). “We cannot look beyond the statement of questions presented

and the prefatory Rule 2119(f) statement to determine whether a substantial

question exists.”   Commonwealth v. Radecki, 180 A.3d 441, 468 (Pa.

Super. 2018) (brackets omitted).

      In his Rule 2119(f) statement, Alexander states:

      [T]he [s]entencing [c]ourt impose[d] a manifestly excessive
      sentence[,] which is the maximum sentence allowed by law[,]
      and[,] which was nearly double the standard range of the
      [s]entencing [g]uidelines as applied to [Alexander]. [T]he court
      [did not] adequately consider[] the necessary and appropriate
      factors[,] as set forth in the Sentencing Code[,] and [] the court
      overemphasized factors already considered in the guidelines to
      nonetheless increase the sentence to its maximum extent.

Appellant’s Brief, at 10.

      Generally, “a bald assertion that a sentence is excessive does not by

itself raise a substantial question justifying this Court’s review of the merits of

the underlying claim.” Commonwealth v. Fisher, 47 A.3d 155, 159 (Pa.

Super. 2012). Additionally, “a claim of inadequate consideration of mitigating

factors   does not raise     a    substantial   question     for   our    review.”

Commonwealth v. Eline, 940 A.2d 421, 435 (Pa. Super. 2007).

      Nevertheless, we find that Alexander has raised two substantial

questions for our review.        First, a claim that a court imposed a sentence

outside the guidelines while failing to consider mitigating circumstances has

been found to raise a substantial question. See Commonwealth v. Swope,


                                       - 12 -
J-S53023-20



123 A.3d 333, 340 (Pa. 2015) (holding claim of excessiveness coupled with

claim trial court failed to consider rehabilitative needs and mitigating factors

presents substantial question); Commonwealth v. Samuel, 102 A.3d 1001,

1007 (Pa. Super. 2014) (same).            Second, a claim that the court double-

counted   a   sentencing    factor       raises    a   substantial   question.   See

Commonwealth v. Goggins, 748 A.2d 721, 732 (Pa. Super. 2000) (“double-

counting” sentencing factor to justify imposition of sentence where same

factor is already accounted for by sentencing guidelines amounts to abuse of

discretion). Accordingly, we will review the merits of Alexander’s claims.

      Our standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias[,] or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Blount, 207 A.3d 925, 934-35 (Pa. Super. 2017)

(quoting Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014)).

Moreover, this Court’s review of the discretionary aspects of a sentence is

governed by 42 Pa.C.S.A. §§ 9781(c) and (d). Commonwealth v. Dodge,

77 A.3d 1263, 1274 (Pa. Super. 2013). Section 9781(c) reads:

      (c) Determination on appeal.—The appellate court shall vacate the
      sentence and remand the case to the sentencing court with
      instructions if it finds:

                                     *      *      *


                                          - 13 -
J-S53023-20


          (3) the sentencing court sentenced outside the sentencing
         guidelines and the sentence is unreasonable.

      In all other cases the appellate court shall affirm the sentence
      imposed by the sentencing court.

42 Pa.C.S.A. § 9781(c)(3). Subsection 9781(d) requires that, in reviewing

the record, we consider:

      (1) The nature and circumstances of the offense and the history
      and characteristics of the defendant.

      (2) The opportunity of the sentencing court to observe the
      defendant, including any presentence investigation.

      (3) The findings upon which the sentence was based.

      (4) The guidelines promulgated by the commission.

42 Pa.C.S.A. § 9781(d). Additionally, “[w]here pre-sentence reports exist, we

shall continue to presume that the sentencing judge was aware of relevant

information   regarding    the   defendant’s   character   and   weighed     those

considerations along with mitigating statutory factors. A pre-sentence report

constitutes the record and speaks for itself.” Commonwealth v. Devers,

546 A.2d 12, 18 (Pa. 1988).

      Here, Alexander claims that the trial court abused its discretion because

      there was no significant basis, legal or factual, given by the court
      to support the deviation in [Alexander’s] sentence [from the
      sentencing guidelines,] and the [imposition of the maximum]
      allow[able] sentence.      The [c]ourt [was] caught up in an
      unsubstantiated concern that [Alexander] might act in a violent
      manner or [was] otherwise [] uncontrollable by [] other [means]
      than the imposition of the longest sentence available.
      [Alexander]’s justifications fell on deaf ears[,] and there was
      little[,] if any[,] review of [Alexander’s] need for therapy and
      treatment prior to the imposition of the sentence.

Appellant’s Brief, at 17-18.

                                      - 14 -
J-S53023-20



       Here, in arguing an abuse of discretion, Alexander essentially asks this

Court to re-weigh the sentencing factors presented to the sentencing court.

See Appellant’s Brief, at 18 (“[Alexander]’s justifications fell on deaf ears[.]”).

This we cannot do. See Commonwealth v. Griffin, 804 A.2d 1, 9 (Pa.

Super. 2002) (citing Commonwealth v. Williams, 562 A.2d 1385, 1388 (Pa.

Super. 1989) (en banc) (allegation sentencing court failed to consider or did

not adequately consider various factors is request that this Court substitute

its judgment for that of lower court in fashioning appellant’s sentence, which

does not raise substantial question)). In addition, at sentencing, the court

stated that it had the benefit of reading Alexander’s pre-sentence report. See

N.T. Sentencing, 11/15/19, at 2 (The court stated: “I have to admit I did not

read each and every page of every misconduct because it became kind of

redundant and just made me mad.”).6 Therefore, we assume that the court

properly weighed Alexander’s mitigating statutory factors.              See Devers,

supra.    Finally, despite Alexander’s claims to the contrary, the sentencing

court did consider his need for therapy and treatment. See N.T. Sentencing,

11/15/19, at 14-16 (court observing that, in light of emotional trauma

suffered by T.B.; T.B.’s inability to find refuge from Alexander on social media,

at work, or at home; Alexander’s inability to behave himself well while

supervised;     Alexander’s     resistance     to   mental   health   treatment;   and

Alexander’s inability to comport his behavior to society’s expectations, a
____________________________________________


6 Alexander accrued 31 misconducts while incarcerated and awaiting his
sentence. See N.T. Sentencing, 11/15/19, at 11.

                                          - 15 -
J-S53023-20



maximum sentence of incarceration is warranted). Consequently, Alexander

has not shown that his sentence is unreasonable; thus, his discretionary

aspects of sentencing claim fails. See 42 Pa.C.S.A. § 9781(c)(3). The trial

court committed no abuse of discretion. See Blount, supra.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/21




                                  - 16 -